  331 NLRB No. 29 1 NOTICE:  This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Diversified Bank Installations, Inc. and its Alter Ego Atm Works, Inc. and International Association of Bridge, Structural and Ornamental Iron Workers, Local Union 512. Case 18-CA-13928 May 23, 2000 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On September 26, 1997, the National Labor Relations Board issued a Decision and Order,1 inter alia, ordering Diversified Bank Installations, Inc., (DBI) to make whole unit employee Scott Harrington for loss of earnings and other benefits resulting from his discharge, and to make whole all bargaining unit employees and the Union fringe benefit funds for loss of earnings and other bene-fits resulting from its failure to abide by the terms and conditions of its collective-bargaining agreement with the Union in violation of the National Labor Relations Act.  On March 26, 1999, the United States Court of Ap-peals for the Eighth Circuit enforced the Board™s Deci-sion and Order. A controversy having arisen over the amount of back-pay and reimbursement due the unit employees and con-tributions owed the fringe benefit funds, on February 29, 2000, the Regional Director for Region 18 issued a com-pliance specification and notice of hearing alleging the amount due under the Board's Order, and notifying the Respondent that it should file a timely answer complying with the Board's Rules and Regulations.  Although prop-erly served with a copy of the compliance specification, the Respondent failed to file an answer.2 By letter dated March 23, 2000, the Acting Regional Attorney advised the Respondent that no answer to the compliance specification had been received and that unless an appropriate answer was filed by March 30, 2000, default summary judgment would be sought.  The Respondent filed no answer. On April 18, 2000, the General Counsel filed with the Board a motion for default summary judgment, with ex-hibits attached.  On April 20, 2000, the Board issued an order transferring the proceeding to the Board and a No-tice to Show Cause why the motion should not be granted.  The Respondent again filed no response.  The allegations in the motion and in the compliance specification are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.                                                                  1 324 NLRB 457. 2 In the compliance specification, the Regional Director named not only DBI as a respondent, but also named ATM Works, Inc. (ATM) as DBI™s alter ego. Ruling on the Motion for Summary Judgment Section 102.56(a) of the Board's Rules and Regula-tions provides that the Respondent shall file an answer within 21 days from service of a compliance specifica-tion.  Section 102.56(c) of the Board's Rules and Regula-tions states: If the respondent fails to file any answer to the specifi-cation within the time prescribed by this section, the Board may, either with or without taking evidence in support of the allegations of the specification and with-out further notice to the respondent, find the specifica-tion to be true and enter such order as may be appropri-ate. According to the uncontroverted allegations of the mo-tion for default summary judgment, the Respondent, de-spite having been advised of the filing requirements, has failed to file an answer to the compliance specification.  In the absence of good cause for the Respondent's failure to file an answer, we deem the allegations in the compli-ance specification to be admitted as true, and grant the General Counsel's motion for default summary judg-ment.3  Accordingly, we conclude that amounts due the discriminatees and the funds are as stated in the compli-ance specification and we will order payment by the Re-spondent of the amounts, plus interest accrued on the amounts to the date of payment. ORDER The National Labor Relations Board orders that the Re-spondent, Diversified Bank Installations, Inc. and its alter ego ATM Works, Inc., Lake Elmo, Minnesota, its offi-cers, agents, successors, and assigns, shall make whole the following individuals and funds, by paying them the amounts set forth below, with interest on the backpay owed the individuals as prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987), and any addi-tional amounts accruing on the fund contributions as pre-scribed in Merryweather Optical Co., 240 NLRB 1213 (1979), minus tax withholdings on the backpay due the individuals required by Federal and state laws:                                                                  3 The allegation in the compliance specification that ATM is DBI™s alter ego is uncontroverted.  Accordingly, we find that ATM is DBI™s alter ego, as alleged.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2  Scott Harrington            $35,497.00 Elmer Perkins                  1080.00 Chad Ericson                    919.00 Jeff Bauer                    126.00 Ryan Wente                    258.00 Doug Trudeau                      96.00 Michael Blaisdell                   345.00 Vinh Vo                    324.00 Scott Schleif                      63.00 Steve Reed                      87.00 Tuyen Bui                      64.00 Local 512 Fringe Benefits           128,956.00 Total            $167,815.00     Dated, Washington, D.C.  May 23, 2000   Sarah M. Fox,                                 Member   Wilma B. Liebman,                        Member   Peter J. Hurtgen,                             Member   (SEAL)          NATIONAL LABOR RELATIONS BOARD  